              Case 2:21-cv-00312-TSZ Document 81 Filed 06/09/21 Page 1 of 3


1
2
3                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
4                                    AT SEATTLE
5
6     REX − REAL ESTATE EXCHANGE
      INC,
7                                                  CASE NO.
                                   Plaintiff(s),   2:21−cv−00312−TSZ
8                         v.
                                                   MINUTE ORDER SETTING TRIAL
9                                                  DATE AND RELATED DATES
      ZILLOW INC et al.,
10
11                               Defendant(s).

12    JURY TRIAL DATE                                          October 17, 2022

13    Length of Trial                                          12 days
14    Deadline for joining additional parties                  September 30, 2021
15    Deadline for amending pleadings                          September 30, 2022
16
      Disclosure of expert testimony under FRCP 26(a)(2)       March 28, 2022
17
      All motions related to discovery must be filed by        May 19, 2022
18        and noted on the motion calendar no
          later than the third Friday thereafter
19        (see LCR 7(d))

20    Discovery completed by                                   May 31, 2022

21    All dispositive motions must be filed by                 July 28, 2022
          and noted on the motion calendar no later than the
22        fourth Friday thereafter (see LCR 7(d))
23    All motions related to expert witnesses
          (e.g., a Daubert motion) must be filed by            August 4, 2022
24        and noted on the motion calendar no later
          than the third Friday thereafter (see LCR 7(d))
25




     MINUTE ORDER SETTING TRIAL & RELATED DATES − 1
                Case 2:21-cv-00312-TSZ Document 81 Filed 06/09/21 Page 2 of 3


1
      All motions in limine should be filed by                              September 15, 2022
2         and noted on the motion calendar no later than
          the Friday before the Pretrial Conference.
3         (See LCR 7(d)(4))

4     Agreed Pretrial Order due1                                            September 30, 2022

5     Trial Briefs, proposed voir dire questions, and
          jury instructions due                                             September 30, 2022
6
      Pretrial conference to be held at 10:00 AM on                         October 7, 2022
7
8           These dates are set at the direction of the Court after reviewing the joint status

9    report and discovery plan submitted by the parties. All other dates are specified in the

10   Local Civil Rules. These are firm dates that can be changed only by order of the Court,

11   not by agreement of counsel or the parties. The Court will alter these dates only upon

12   good cause shown: failure to complete discovery within the time allowed is not

13   recognized as good cause.

14          As required by LCR 37(a), all discovery matters are to be resolved by agreement

15   if possible. Counsel are further directed to cooperate in preparing the final pretrial order

16   in the format required by LCR 16.1.

17          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

18   format with the following columns: "Exhibit Number," "Description," "Admissibility

19   Stipulated," "Authenticity Stipulated/Admissibility Disputed," "Authenticity Disputed,"

20   and "Admitted." The latter column is for the Clerk's convenience and shall remain blank,

21   but the parties shall indicate the status of an exhibit's authenticity and admissibility by

22   placing an "X" in the appropriate column. Duplicate documents shall not be listed twice;

23   once a party has identified an exhibit in the pretrial order, any party may use it.

24   ____________________________________
     1 The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word compatible file
25   to an e−mail sent to the following address: ZillyOrders@wawd.uscourts.gov




     MINUTE ORDER SETTING TRIAL & RELATED DATES − 2
               Case 2:21-cv-00312-TSZ Document 81 Filed 06/09/21 Page 3 of 3


1          The original and one copy of the trial exhibits are to be delivered to the courtroom
2    at a time coordinated with Gail Glass, who can be reached at (206) 370−8522, no later
3    than the Friday before the trial. Each set of exhibits shall be submitted in a three−ring
4    binder with appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff's
5    exhibits shall be numbered consecutively beginning with 1; defendant's exhibits shall be
6    numbered consecutively beginning with the next multiple of 100 after plaintiff's last
7    exhibit; any other party's exhibits shall be numbered consecutively beginning with the
8    next multiple of 100 after defendant's last exhibit. For example, if plaintiff's last
9    exhibit is numbered 159, then defendant's exhibits shall begin with the number 200; if
10   defendant's last exhibit is number 321, then any other party's exhibits shall begin with
11   the number 400.
12         Counsel must be prepared to begin trial on the date scheduled, but it should be
13   understood that the trial might have to await the completion of other cases.
14         Should this case settle, counsel shall notify Judge Zilly's Chambers at
15   (206) 370−8830 as soon as possible.
16         A copy of this Minute Order shall be mailed to all counsel of record.
17
18                                                             s/ Thomas S. Zilly
                                                               Thomas S. Zilly
19                                                             United States District Judge

20
21
22
23
24

25




     MINUTE ORDER SETTING TRIAL & RELATED DATES − 3
